DETAILED ACTION
Claims 1-20 are pending in the Instant Application. 
Claims 1-20 are rejected (Non-Final Rejection). 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The Instant Application does not claim benefit from an earlier application and has an effective date of 21 May 2020. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 May 2020 was considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Revach et al. (“Revach”), United States Patent Application Publication No. 2018/0181680 in view Nuss, United States Patent Application Publication No. 2005/009514. 

As per claim 1, Revach discloses a computer implemented method for optimizing execution of regular expression rules. each comprising one or more of sub-rules. the method comprising:
testing, by a processor, the sub-rules against a data sample ([0022] wherein a regular expression is parsed to determine a set of sub-rules (recognized as parts of the ordered regular expression), and [0026] wherein each of the sub-rules (parts of the ordered regular expressions) are tested again the sample (recognized as the set of training messages)); 
measuring, by a processor and based on the testing, the probability for every sub-rule that it appears in the data sample ([0026] wherein the system determines the probability of the sub-rule appearing in the data by calculating a histogram of results from the frequency matching of each sub-rule to the sample (training messages));
and finding. by a processor. an order of execution of at least a subset of the sub-rules to shorten the total execution time of validating the regular expression rules, based to the probability ([0025] wherein the regular expression rules are ordered to shorten execution time using the probability (recognized as the probability determined using the frequency), where the more frequent matched expressions are put before the less frequent matched expressions), but does not disclose measuring, by a processor and based on the testing the execution time of each sub-rule; and finding. by a processor. an order of execution of at least a subset of the sub-rules to shorten the total execution time of validating the regular expression rules based on the execution time of each of the sub-rules. However, Nuss teaches measuring, by a processor and based on the testing the execution time of each sub-rule ([0430] wherein the CPU time is determined to process a regular expression is determined based on combining the sub-rule times and [0499] wherein sub-rules are described) ; and finding. by a processor. an order of execution of at least a subset of the sub-rules to shorten the total execution time of validating the regular expression rules based on the execution time of each of the sub-rules ([0375] wherein simple ordering changes can make a huge difference to the statistics to shorten the execution time (speed up the execution of the regular expression)). 
Both Revach and Nuss describe optimizing regular expressions. One could combine the probability factor in Revach with the time factor in Nuss to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of ordering rules in a regular expression by probability in Revach with the ordering by time of execution in Nuss in order to better optimize the speed of performance for evaluating the expression. 

As per claim 2, note the rejection of claim 1 where Ravach and Nuss are combined. The combination teaches the method of claim 1. Ravach further discloses wherein finding the order of execution of the subset of sub-rules is performed according to frequency of the subset of sub-rule s([0025] wherein the regular expression rules are ordered to shorten execution time using the probability (recognized as the probability determined using the frequency), where the more frequent matched expressions are put before the less frequent matched expressions), wherein the frequency of a sub-rule equals the number of regular expression rules that include the sub-rule ([0015] wherein the most frequently occurring parts of the regular expressions are checked first) .  

As per claim 3, note the rejection of claim 1 where Ravach and Nuss are combined. The combination teaches the method of claim 2. Nuss further teaches measuring. by a processor and based on the testing, execution time of the regular expression rules ([0430] wherein the CPU time is determined to process a regular expression is determined), wherein finding the order of execution of the subset of sub-rules is performed according to the execution time of the regular expression rules ([0375] wherein simple ordering changes can make a huge difference to the statistics to shorten the execution time (speed up the execution of the regular expression)). 
Both Revach and Nuss describe optimizing regular expressions. One could combine the probability factor in Revach with the time factor in Nuss to teach the claimed invention. It would  have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of ordering rules in a regular expression by probability in Revach with the ordering by time of execution in Nuss in order to better optimize the speed of performance for evaluating the expression. 

As per claim 4, note the rejection of claim 1 where Ravach and Nuss are combined. The combination teaches the method of claim 1. Ravach further discloses wherein finding the order of executing the subset of sub-rules is performed by solving a multidimensional dynamic programming problem ([0080] wherein the problem is solved by slowly updating the sample data and automatically updating the order) 
 
As per claim 5,  note the rejection of claim 1 where Ravach and Nuss are combined. The combination teaches the method of claim 1. Ravach further discloses executing the sub-rules to classify examined data, wherein the subset of sub-rules are executed according to the order of execution ([0022] wherein the ordered regular expression is used to classify messages).  

As per claim 7, note the rejection of claim 1 where Ravach and Nuss are combined. The combination teaches the method of claim 5. Ravach further discloses wherein the examined data pertains to a computer database and the data sample comprises a portion of the database ([0012] wherein the data is related to a database and the sample data is just a sample (portion) of that data). 

As per claim 8, note the rejection of claim 1 where Ravach and Nuss are combined. The combination teaches the method of claim 1. Ravach further discloses wherein testing the sub-rules against the data sample comprises executing the sub-rules against the data sample ([0022] wherein the sample is recognized as the training messages).  

As per claim 9, note the rejection of claim 1 where Ravach and Nuss are combined. The combination teaches the method of claim 1. Ravach further discloses wherein the regular expression rules comprise sequence of characters that define a search pattern for finding a pattern of data ([0001] wherein the definition of a regular expression is described that states that the rules match a pattern).  

As per claim 10, note the rejection of claim 1 where Ravach and Nuss are combined. The combination teaches the method of claim 1. Ravach further discloses finding a new order of execution if the probability of the subset of sub-rules that they appear in the examined data is significantly different from the probability of the subset of sub-rules that they appear in the sample data ([0061] wherein the system is periodically updated, and may need to be reordered, such when the additional messages not in the sample data have different priority).   

As per claim 11, Ravach discloses a computer implemented method for optimizing execution of regular expressions. each comprising one or more sections. the method comprising: 
executing, by a processor, the sections against a data sample ([0022] wherein a regular expression is parsed to determine a set of sub-rules (recognized as parts of the ordered regular expression), and [0026] wherein each of the sub-rules (parts of the ordered regular expressions) are tested again the sample (recognized as the set of training messages)); measuring, by a processor, a probability of matches for each section of a portion of the sections in a data sample ([0026] wherein the system determines the probability of the sub-rule appearing in the data by calculating a histogram of results from the frequency matching of each sub-rule to the sample (training messages)); and solving. by a processor. an optimization problem to find an order of executing the portion of segments to minimize the total run time, according to the probability ([0025] wherein the regular expression rules are ordered to shorten execution time using the probability (recognized as the probability determined using the frequency), where the more frequent matched expressions are put before the less frequent matched expressions), and the number of regular expression rules that include each of the sections of the portion of sections ([0015] wherein the most frequently occurring parts of the regular expressions are checked first), but does not disclose measuring, by a processor, processing time of every section of the portion of the sections. and processing time of every regular expression, and solving, by a processor, an optimization problem to find an order of executing the portion of segments to minimize the total run time, according to the processing time of each of the sections of the portion of sections, and the processing time of the regular expressions. However, Nuss teaches measuring, by a processor, processing time of every section of the portion of the sections ([0430]-[0432] wherein several sections are separated and a processing time is derived), and processing time of every regular expression ([0430] wherein the CPU time is determined to process a regular expression is determined), and solving, by a processor, an optimization problem to find an order of executing the portion of segments to minimize the total run time, according to the processing time of each of the sections of the portion of sections, and the processing time of the regular expressions ([0375] wherein simple ordering changes can make a huge difference to the statistics to shorten the execution time (speed up the execution of the regular expression)). 
Both Revach and Nuss describe optimizing regular expressions. One could combine the probability factor in Revach with the time factor in Nuss to teach the claimed invention. It would  have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of ordering rules in a regular expression by probability in Revach with the ordering by time of execution in Nuss in order to better optimize the speed of performance for evaluating the expression. 
.
As per claim 12, Revach discloses a system for optimizing execution of regular expression rules, each comprising one or more sub-rules, the system comprising: 
a memory: and a processor ([Abstract] wherein a memory and a processor is described) configured to perform substantially the same method as claim 1. As a result, claim 12 is rejected for the same rationale and reasoning as claim 1. 

As per claim 13, claim 13 is the system that performs substantially the same method as claim 2 and is rejected for the same rationale and reasoning. 

As per claim 14, claim 14 is the system that performs substantially the same method as claim 3 and is rejected for the same rationale and reasoning. 

As per claim 15, claim 15 is the system that performs substantially the same method as claim 4 and is rejected for the same rationale and reasoning. 

As per claim 16, claim 16 is the system that performs substantially the same method as claim 5 and is rejected for the same rationale and reasoning. 

As per claim 18, claim 18 is the system that performs substantially the same method as claim 7 and is rejected for the same rationale and reasoning. 

As per claim 19, claim 19 is the system that performs substantially the same method as claim 8 and is rejected for the same rationale and reasoning. 

As per claim 20, claim 20 is the system that performs substantially the same method as claim 9 and is rejected for the same rationale and reasoning. 

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Revach in view of Nuss in further view of Kumar, United States Patent No. 8,055,652. 

As per claim 6, note the rejection of claim 1 where Revach and Nuss are combined. The combination teaches the method of claim 5, but does not teach wherein the sub-rules are executed using nondeterministic finite automaton.  However, Kumar teaches wherein the sub-rules are executed using nondeterministic finite automaton ([Abstract]).
Both Revach and Kumar describe updating an expression. One could apply the nondeterministic finite automaton from Kumar with the updating of the regular expressions in Revach to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of updating a regular expression based on probability and time as in the combination of Revach and Nuss with the nondeterministic finite automaton in Kumar in order to allow for new generations of the nondeterministic finite automaton for storage of intermediate structures. 

As per claim 17, claim 17 is the system that performs substantially the same method as claim 6 and is rejected for the same rationale and reasoning. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763. The examiner can normally be reached M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2168